PER CURIAM.
In these consolidated appeals, Michael T. Masuoka appeals the district court’s orders denying his various post-judgment motions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Masuoka v. G.W. Murphy Constr. Co., Nos. CA-02-1671; CA-00-829 (E.D. Va. Dec. 2, 2003; filed Dec. 4 & entered Dec. 5, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED